Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that the items with a strikethrough on the IDS received 11/29/2022 were not considered because an English translation was not provided. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanescu et al. (US8980377, hereinafter referred to as Stefanescu).
Regarding claim 1, Stefanescu discloses a sealing material comprising a water-resistant sheet (see Stefanescu at Col. 1, lines 35-36,  disclosing a transparent, non-yellowing, polymer-clay concrete sealer.), wherein the water-resistant sheet comprises layered clay minerals having a thickness of 0.5 nm to 800 nm (see Stefanescu at Col. 2, lines 42-44, disclosing the montmorillonite platelets, normally range from 60 nanometers to several hundred nm across and 1 nm in thickness).
Regarding claim 5, Stefanescu discloses the layered clay mineral is a natural clay or a synthetic clay (see Stefanescu at Col. 2, lines 42-44, disclosing the montmorillonite platelets, normally range from 60 nanometers to several hundred nm across and 1 nm in thickness. Examiner notes montmorillonite is a natural clay). 
Regarding claim 6, Stefanescu discloses the natural clay or the synthetic clay is mica, vermiculite, montmorillonite, iron montmorillonite, beidellite, saponite, hectorite, stevensite, or nontronite (see Stefanescu at Col. 2, lines 42-44, disclosing the montmorillonite platelets, normally range from 60 nanometers to several hundred nm across and 1 nm in thickness. Examiner notes montmorillonite is a natural clay).
Regarding claim 9, while Stefanescu does not explicitly disclose a porosity of the sheet when compressed at a surface pressure of 34 MPa is 40% or less, this is an inherent property dependent upon the composition, and the composition disclosed by Stefanescu is sufficiently similar to the instantly claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 12, while Stefanescu does not explicitly disclose a density of the sheet exceeds 1.6 g/cm3, this is an inherent property dependent upon the composition, and the composition disclosed by Stefanescu is sufficiently similar to the instantly claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateyama et al. (JPH05262514A with reference to machine translation, hereinafter referred to as Tateyama).
Regarding claim 2, Tateyama discloses a sealing material comprising a sheet, wherein the sheet comprises modified layered clay minerals in which at least a portion of a first cation between the interlayer of swellable layered clay minerals is ion-exchanged with a second cation, in a first cation being one or more selected from Na+ and Li+ (see Tateyama at the Machine Translation [0013], disclosing in the mica sheet of the present invention, Na+ or Li+, which is the interlayer ion of the synthetic swellable fluorine mica). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, and 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanescu (US8980377, hereinafter referred to as Stefanescu) in view of Tateyama (JPH05262514A with reference to machine translation, hereinafter referred to as Tateyama).
Regarding claim 3, Stefanescu discloses a sealing material comprising a sheet (see Stefanescu at Col. 1, lines 35-36,  disclosing a transparent, non-yellowing, polymer-clay concrete sealer.), wherein the sheet comprises layered clay minerals having a thickness of 0.5 nm to 800 nm (see Stefanescu at Col. 2, lines 42-44, disclosing the montmorillonite platelets, normally range from 60 nanometers to several hundred nm across and 1 nm in thickness). While Stefanescu does not disclose having one or more selected from K+, Ba2+ and Pb2+ are contained in at least a portion in an interlayer of the clay minerals, Stefanescu does teach Montmorillonite is the most widely employed clay for the fabrication of polymer-clay nanocomposites. Montmorillonite, which belongs to the Smectites family, is a 2:1 charged phyllosilicate that contains exchangeable interlay cations (see Stefanescu at Col. 2, lines 35-38). 
Tateyama is directed towards a mica sheet having high electrical insulation, heat resistance, and mechanical strength (see Tateyama at the machine translation, [0001]). Tateyama discloses a part of the interlayer ions of the synthetic swellable fluorine mica ion-exchanged with K+ and further ion-exchanged with Ba2+ or PB2+ has a higher mechanical strength and is an extremely thin foil that can withstand handling sufficiently (see Tateyama at the machine translation, [0019]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Stefanescu which is known to be ion-exchangeable with K+ and further ion-exchanged with Ba2+ or PB2+ to obtain a sheet with higher mechanical strength and is an extremely thin foil that can withstand handling sufficiently as taught by Tateyama with a reasonable expectation of success. 
Regarding claims 7 and 8, Stefanescu discloses the natural clay or the synthetic clay is mica, vermiculite, montmorillonite, iron montmorillonite, beidellite, saponite, hectorite, stevensite, or nontronite (see Stefanescu at Col. 5, lines 24, disclosing a non-swelling clay selected from the group consisting of Kaolin mineral, a serptine mineral, a mica mineral, a chlorite mineral, a sepiolite, a palygorskite, a bauxite, a silica, and a combination thereof). Stefanescu does not disclose the mica is fluorinated. 
Tateyama discloses the mica is fluorine mica (see Tateyama at the Machine Translation, [0008], disclosing a synthetic swellable fluorine mica complex). Tateyama further discloses the fluorine mica is represented by the following formula: αMF*βLF*γ(αMgF2*bMgO)*δSiO2 (see Tateyama at [0007], disclosing: 

    PNG
    media_image1.png
    328
    1249
    media_image1.png
    Greyscale


Tateyama teaches that in order to make a mica sheet without a binder, it is necessary to thin the synthetic mica, but the synthetic mica produced by the above method is fine particles, has excellent sheet formability, and can be easily made into a sheet (see Tateyama at the machine translation [0011]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the mica disclosed by Stefanescu to be a synthetic fluorinated mica with the formula as disclosed by Tateyama with a reasonable expectation of successfully providing a clay with excellent sheet formability.
Regarding claim 10, Tateyama discloses, 
Tilton is directed towards . Tilton discloses
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to
Regarding claim 11, Tateyama discloses, 
Tilton discloses
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanescu (US8980377, hereinafter referred to as Stefanescu) in view of Nam et al. (Reference - Nam, Hyun-Jeong, Takeo Ebina, and Fujio Mizukami. "Formability and properties of self-standing clay film by montmorillonite with different interlayer cations." Colloids and surfaces a: physicochemical and engineering aspects 346.1-3 (2009): 158-163.).
Regarding claim 4, Stefanescu discloses the thickness of the layered clay minerals is 0.5 nm to 1000 nm (see Stefanescu at Col. 2, lines 42-44, disclosing the montmorillonite platelets, normally range from 60 nanometers to several hundred nm across and 1 nm in thickness). While Stefanescu does not disclose the sheet comprises modified layered clay minerals in which at least a portion of a first cation between the interlayer of swellable layered clay minerals is ion-exchanged with a second cation, in a first cation being one or more selected from Na+ and Li+, Stefanescu does teach Montmorillonite is the most widely employed clay for the fabrication of polymer-clay nanocomposites. Montmorillonite, which belongs to the Smectites family, is a 2:1 charged phyllosilicate that contains exchangeable interlay cations (see Stefanescu at Col. 2, lines 35-38). 
Nam discloses montmorillonite films were prepared using samples with exchanged interlayer cation Na+ to Li+ … The Montmorillonite samples with monovalent interlayer cations swelled sufficiently and delaminated. They formed ordered laminated clay films. The clays showed high film formability and good film properties such as flexibility and gas barrier property. Moreover, these films have high heat durability because those are composed of only clay. By these properties, these films can be used in commercial application (see Nam at the Conclusion). Examiner notes that sodium and lithium are monovalent cations
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Stefanescu which is known to be ion-exchangeable with exchanged interlayer cation Na+ to Li+ as disclosed by Nam with a reasonable expectation of successfully providing a clay with high film formability and good film properties such as flexibility and gas barrier properties as taught by Nam. 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanescu (US8980377, hereinafter referred to as Stefanescu) in view of Tilton (US20100137493, hereinafter referred to as Tilton).
Regarding claims 10 and 11, Stefanescu does not disclose the sheet comprises an organic binder or the organic binder is one or more selected from acrylonitrile butadiene rubber, styrene butadiene rubber, polybutadiene rubber, silicone rubber, acrylic rubber, natural rubber, butyl rubber, chloroprene rubber, ethylene propylene rubber, fluorine rubber, urethane rubber, acrylic adhesive, and silicone adhesive.
Tilton is directed towards thermoplastic films and coatings comprising a thermoplastic polyolefin and ground natural mineral material (see Tilton at the Abstract). Tilton discloses the sheet comprises an organic binder (see Tilton at [0021], disclosing a unique environmentally friendly high mineral loaded flexible film blend for use as a suitable sealing material … which has high durability as well as good moisture resistance and biodegradability.) wherein the organic binder is one or more selected from acrylonitrile butadiene rubber, styrene butadiene rubber, polybutadiene rubber, silicone rubber, acrylic rubber, natural rubber, butyl rubber, chloroprene rubber, ethylene propylene rubber, fluorine rubber, urethane rubber, acrylic adhesive, and silicone adhesive (see Tilton at Claim 1, disclosing a thermoplastic polyolefin selected from … ethylene/propylene copolymer. Examiner notes ethylene/propylene copolymer correlates with ethylene propylene rubber) and (see Tilton at Claim 1, disclosing a ground natural mineral material selected from ... mica ... [and] clay...). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Stefanescu to contain the ethylene/propylene copolymer of Tilton with a reasonable expectation of successfully providing a suitable sealing material with high durability and good moisture resistance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731